        Case 1:19-cr-00833-SHS Document 140 Filed 12/14/20 Page 1 of 2




UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------·--------------------------------------X
UNITED STATES OF AMERICA
                                                                                  WAIVER OF RIGHT TO BE PRESENT
                               -v-
                                                                                  AT CRIMINAL PROCEEDING

                                                                                f1    -CR- &'JJ(   )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

          Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me as
          I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any t ime during the proceeding if I wish to
    /     doso.


-
V           S".f-<-,,,,,.r    Co.,...f-o.,,<!.11\C-(l       b-A      lt.-/ 1'-t/2-0

Date:                                {!_~IV\t- rt> I\ ~ rt,WJ f-w
                                Print Name
                                                                                ~~~~
                                                                                   ~
                                                                              Signature of Defendant


                                                                                                   ~~~-
          11~. Bre.-JI-,~ Yerpc,+--h-tl; -('e,s'v•<n h..-.-t-
           ~ t.., b (! ~ I( C v, 4 .f-ru-- h,J ... .,,~ c,,...f, rc-,,.c e.

           Sentence

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of
           New York at the time of my sentence and to speak directly in that courtroom to the judge who
           will sentence me. I am also aware that the public health emergency created by the COVID-19
           pandemic has interfered with t ravel and restricted access to the federal courthouse. I do not wish
           to wait until the end of this emergency to be sentenced. I have discussed these issues with my
           attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
           courtroom with my attorney and the judge who will impose that sentence. By signing this
           document, I wish to advise the court that I will ingly give up my right to appear in a courtroom in
           the Southern District of New York for my sentencing proceeding as well as my right to have my
           attorney next to me at the time of sentencing on the following conditions. I want my attorney to
           be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
                                                                     3
        Case 1:19-cr-00833-SHS Document 140 Filed 12/14/20 Page 2 of 2
                                                                                                             "'   /   .

        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:. _ _ __
                        Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my cllent the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:   l2-/l'f /1,()      ~'f«V\    P.   Posc.c-bl..
                        Print Name




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ _ _ _ _ _ _ _ __




Accepted:




                                                      4
